MEMORANDUM **
Martin Elery Beal appeals the 188-month sentence imposed following his conditional guilty plea to three counts of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He contends that the district court erred in treating his four prior convictions for first degree burglary under Or.Rev.Stat. § 164.225 as violent felonies under the Armed Career Criminal Act. This contention is foreclosed by United States v. Mayer, 560 F.3d 948, 962-63 (9th Cir.2009) (holding that first degree burglary under § 164.225 is categorically a “violent felony” under the Act’s residual clause).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.